DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objections of claims 1-17 and claim 5 and the prior 35 U.S.C. § 112 rejection of claim 5 are withdrawn.
Claim Objections
Claim 15 is objected to because of the following informalities: “the second stopper pin” in line 1 should read “the second stop pin”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The lens assembly is recited as comprising a mirror chamber and a support base provided at a bottom of the mirror chamber. The newly added limitation of the mirror chamber housing the lens assembly, which is already recited as part of the lens assembly, renders the claim to be unclear.


Drawings
The drawings are objected to because the lines of the drawings are too light (see 37 CFR 1.84(L)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (EP 2 752 697 A1) in view of Kindig (USP No. 2,972,291) and O’Neill (USPG Pub No. 2012/0236425).
Regarding claim 1, Meng discloses an external lens structure (“1”) (see Fig. 2) comprising: a lens assembly (1) (“12”) (see Fig. 2); a lens mount (2) (“11”), wherein the lens assembly (1) comprising a mirror chamber (11) (“120”) and a support base (via “123”) provided at a bottom of the mirror chamber (11) (“120”), wherein the lens mount (2) (“11”) is rotatably coupled to the support base (12) (via “123”) (see Fig. 2, Paragraph 10), wherein the mirror chamber (11) is configured to house the lens assembly (see Fig. 2); and a mounting body (4) is configured to match with a device (5) (see Fig. 3), wherein the lens assembly (“1”) and the les mount (2) are configured to mounting to the device (5) by the mounting body (4) (see Fig. 3, Paragraph 9). Meng discloses the claimed invention except for a smart device; wherein the lens assembly and the lens mount are divided into two separate and discrete components, and in response to the mounting to the mounting body, the lens assembly and the lens mount are relatively rotated, and the lens assembly is configured to relatively rotate with respect to the mounting body to accommodate different models of the smart device. 
In the same field of endeavor, Kindig discloses wherein the lens assembly (50) and the lens mount (14) are divided into two separate and discrete components, and in response to the mounting to the mounting body (13), the lens assembly and the lens mount are relatively rotated, and the lens assembly is configured to relatively rotate with respect to the mounting body (see Fig. 3, Col. 3, Lines 33-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng with wherein the lens assembly and the lens mount are divided into two separate and discrete components, and in response to the mounting to the mounting body, the lens assembly and the lens mount are relatively rotated, and the lens assembly is configured to relatively rotate with respect to the mounting body of Kindig for the purpose of providing smooth, sliding or guiding fit between parts in order to insure proper relative movement between said parts (Col. 1, Lines 16-20).
In addition, in the same field of endeavor, O’Neil discloses a smart device (130) (see Fig. 2A), the mounting body to accommodate different models of the smart device (Paragraph 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng and Kindig with a smart device, the mounting body to accommodate different models of the smart device of O’Neill for the purpose of providing a detachable lensing system with compatible attachment structures, weight, optics, size, transportation, storage, ergonomics, and/or portability (Paragraph 5). It has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 2, Meng further discloses wherein the lens mount (2) (“11”) is sleeved on an outer side of the support base (12) (via “123”), or the support base (12) is sleeved on the outer side of the lens mount (2) (see Fig. 4).
Regarding claim 3, Meng further discloses wherein the support base (12) (via “123”) is a hollow cylindrical ring seat (see Figs. 1, 2, 4, Paragraph 9), wherein the lens mount (2) (“11”) includes a receiving cavity (21), and the receiving cavity (21) is a hollow circular receiving cavity (21) and nested outside of the support base (12) (via “123”) (see Figs. 1, 2, 4, Paragraph 9).
Regarding claim 4, Meng further discloses wherein the support base (12) (via “123”) and the receiving cavity (21) are detachably connected by an elastic expansion assembly (13) (Paragraph 10).
Regarding claim 7, Meng further discloses further comprising a rotation limiting assembly (3) (“135”) for defining a rotation of the lens assembly (1) and the lens mount (2) (Paragraph 13).
Regarding claim 8, Meng further discloses wherein the rotation limiting assembly (3) comprises a second elastic member (31) (“125A”) and a first stopper pin (32) (“135”) connected to the second elastic member (31) (see Fig. 5, Paragraphs 10, 13), and the support base (12) is formed with a housing a cavity (122) of the second elastic member (31) (“125A”), one end of the first blocking pin (32) (“135”) is fixedly connected to the second elastic member (31) (“125A”), and the other end is connected to the lens mount (2) (“13”) (see Fig. 5, Paragraph 13).
Regarding claim 13, Meng further discloses wherein the lens mount (2) (“11”) is detachably mounted on the mounting body (4) (“20”) (see Fig. 3).
Regarding claim 14, Meng further discloses wherein the bottom of the lens mount (2) is provided with a second stop pin (22) (“135”) defining an angle of the lens structure and the mounting body (4) (Paragraph 13).
Regarding claim 15, Meng further discloses wherein the second stopper pin (22) (“135”) is connected to the lens mount (2) through a third elastic member (23) (Paragraphs 12, 13), and the second stop pin (22) is opposite to the side wall of the mounting body (4) (Paragraphs 12, 13). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67.
	Regarding claim 16, Meng further discloses further comprising a filter (6) (“21”) detachably fixed to a side of the mirror chamber (11) (“120”) away from the lens mount (2) (“11”) (see Fig. 4, Paragraph 11).
Regarding claim 17, Meng further discloses further comprising a soft strip (61) (“14”) disposed between the filter (6) (“21A”) and the mirror chamber (11) (“13”) (see Fig. 5).
Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (EP 2 752 697 A1) in view of Kindig (USP No. 2,972,291) and O’Neill (USPG Pub No. 2012/0236425) as applied to claim 4 above, and further in view of Sakamoto et al. (USPG Pub No. 2006/0007567), hereinafter “Sakamoto”.
Regarding claim 5, Meng, Kindig and O’Neill disclose the claimed invention except for wherein the elastic expansion assembly (13) includes a first elastic member (131) and at least one fixing leg (132) protruding from the support base (12), and two ends of the first elastic member (131) respectively connect the support base (12) and the fixing leg (132), and an inner side wall of the receiving cavity (21) is provided with a guiding groove (211) for rotating the fixing leg (132), wherein the fixing leg (132) is configured to embed in the guide groove (211). In the same field of endeavor, Sakamoto discloses wherein the elastic expansion assembly (13) includes a first elastic member (131) (“57”) and at least one fixing leg (132) (“58”) protruding from the support base (12) (“47”) (Paragraph 48), and two ends of the first elastic member (131) (“57”) respectively connect the support base (12) (“47”) and the fixing leg (132) (“58”), and an inner side wall of the receiving cavity (21) (open area of “46”) is provided with a guiding groove (211) (“65-67”) for rotating the fixing leg (132), wherein the fixing leg (132) is configured to embed in the guide groove (211) (see Fig. 3, Paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng, Kindig and O’Neill with wherein the elastic expansion assembly (13) includes a first elastic member (131) and at least one fixing leg (132) protruding from the support base (12), and two ends of the first elastic member (131) respectively connect the support base (12) and the fixing leg (132), and an inner side wall of the receiving cavity (21) is provided with a guiding groove (211) for rotating the fixing leg (132), wherein the fixing leg (132) is configured to embed in the guide groove (211) of Sakamoto for the purpose of improving operational efficiency and providing a wide range of adjustment (Paragraph 12).
Regarding claim 6, Meng, Kindig, O’Neill and Sakamoto teach the lens structure as is set forth above, Sakamoto further discloses wherein the support seat (12) comprises an outer side wall, wherein the outer side wall of the support seat (12) is provided with a groove (121), and the first elastic member (131) and the fixing leg (132) are both disposed in the groove (121), and one end of the first elastic member (131) is configured to abut against the inner wall of the groove (121), and the other end is configured to abut against the fixing leg (132) (see Fig. 3, Paragraphs 38, 47, 48). It would have been obvious to one of ordinary skill in the art to provide the lens structure of Meng, Kindig and O’Neill with the teachings of Sakamoto for at least the same reasons set forth above with respect to claim 5.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (EP 2 752 697 A1) in view of Kindig (USP No. 2,972,291) and O’Neill (USPG Pub No. 2012/0236425) as applied to claim 8 above, and further in view of Yang et al. (USPG Pub No. 2017/0227833), hereinafter “Yang”.
Regarding claim 9, Meng, Kindig and O’Neill disclose the claimed invention except for wherein the lens mount (2) is provided with at least one limiting hole (212) toward a side of the lens assembly (1), the first locking pin (32) is configured to insert into the limiting hole (212). In the same field of endeavor, Yang discloses wherein the lens mount (2) is provided with at least one limiting hole (212) toward a side of the lens assembly (1), the first locking pin (32) is configured to insert into the limiting hole (212) (see Figs. 3, 4, 6, 7, Paragraphs 40, 43, 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng, Kindig and O’Neill with wherein the lens mount (2) is provided with at least one limiting hole (212) toward a side of the lens assembly (1), the first locking pin (32) is configured to insert into the limiting hole (212) of Yang for the purpose of preventing the lens from rotation (Paragraph 40).
Regarding claim 10, Meng, Kindig, O’Neill and Yang teach the lens structure as is set forth above, Yang further discloses wherein the number of the limiting holes (212) is at least two, and the angle between the two limiting holes (212) on the lens clip is 90 degrees (see Figs. 3, 4, 6, 7, Paragraphs 40, 43, 48). It would have been obvious to one of ordinary skill in the art to provide the lens structure of Meng, Kindig and O’Neill with the teachings of Yang for at least the same reasons set forth above with respect to claim 5. 
Regarding claim 11, Meng, Kindig and O’Neill disclose the claimed invention except for wherein the rotation limiting assembly (3) further comprises a dial key (33) for driving the first blocking pin (32) to move up and down. In the same field of endeavor, Yang discloses wherein the rotation limiting assembly (3) further comprises a dial key (33) for driving the first blocking pin (32) to move up and down (see Figs. 3, 4, 6, 7, Paragraphs 40, 43, 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng, Kindig and O’Neill with wherein the rotation limiting assembly (3) further comprises a dial key (33) for driving the first blocking pin (32) to move up and down of Yang for the purpose of preventing the lens from rotation (Paragraph 40).
Prior Art Citations
              Pizzo et al. (USPG Pub No. 2016/0041453) is being cited herein to show an external lens structure that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kindig cures the deficiencies of Meng.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            11/3/2022